DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 9 and 85 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotfredsen et al (Tetrahedron Letters, 1994, vol.35, no.37: 6941-6944).
Gotfredsen et al disclose oligonucleotides named (B), (C) which comprise 2’-O-methyl-D-arabinofuranosyl thymine, which is of Formula I with thymine base as N1 and methoxy as R1, in the middle of the oligonucleotides (see Table 1 on page 6943). The other nucleotides are deoxyribonucleotides. Therefore the oligonucleotides disclosed satisfy structural requirements of claims 1, 3, 4, 6, 7, 9 and 85, anticipating them.

Claim(s) 1, 3, 4, 6, 7, 13 and 84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damha et al (JACS, 1998, 120: 12976-12977).
Damha et al disclose in Table 1 on page 12977 several arabinonucleic acid oligonucleotides, each nucleotide is of Formula I, where N1 is a base and R1 is hydroxy, satisfying structural requirements of claims 1, 3, 4, 6, 7, 13. Oligonucleotide (i) satisfies structural requirement of claim 84.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7, 13, 60, 64, 67-69, 71, 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turunen et al (WO 2018/041973, March 2018, cited from IDS) and in further view of Damha et al, above.
Turunen et al teach RNA-editing oligonucleotides, which are capable of hybridizing to
target mRNA with the purpose of deamination of target adenosine in the mRNA (see lines 5-25
on page 4), such position in oligonucleotide targeting adenosine is mismatched (see lines 5-9 on
page 8). Several examples of such oligonucleotides are presented in Table in Figure 2. The very
first oligonucleotide consists of 31 nucleotides, 27 of which are 2’-O-methyl modified (lower
case), while 3 nucleotides in the middle are ribonucleotides (upper case) or can be
deoxynucleotides (see lines 15-25 on page 5) or other modified nucleotides, with 4
phosphorothioate bonds in both ends of the oligonucleotide. Turunen et al teach that
modifications of the three nucleotides in the middle, “Central Triplet”, can improve stability of
the oligonucleotide (see lines 3-10 on page 34). Turunen et al teach that RNA-editing
oligonucleotides can include recruitment domain of ADAR enzyme (see lines 25-34 on page 7),
such domain can be considered a targeting moiety, because instant disclosure very broadly
defines what such targeting moiety can be.
Turunen et al do not teach nucleotides of Formula I present in the oligonucleotide of the
invention.
Teachings of Damha et al are discussed above. Damha et al further teach that arabinonucleic acids exhibit superior nuclease resistance compared to DNA and show little nonspecific binding to cellular proteins, a property improving its interaction with cellular RNA in vivo (see bridging paragraph between columns on page 12977).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to modify nucleotides of “Central Triplet” of
oligonucleotides taught by Turunen et al with arabinonucleic acid nucleotides taught by Damha et al arriving at instant invention. One of the ordinary skill in the art would be motivated to do so in order to increase resistance to nuclease degradation and decrease nonspecific binding as suggested by Turunen et al, who teaches modifying nucleotides of “Central Triplet” to increase stability, motivating to substitute the nucleotides with arabinonucleotides because arabinonucleotides show increased nuclease resistance and decreased nonspecific binding as taught by Damha et al.

Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
Previous rejections are withdrawn in view of new amendments, arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635